FILED
                           NOT FOR PUBLICATION
                                                                           MAR 02 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANIELLE RICHARD,                                No. 14-15568

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00423-MMD-
                                                 WGC
 v.

CARSON TAHOE REGIONAL                            MEMORANDUM*
HEALTHCARE,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted February 12, 2016**
                             San Francisco, California

Before: NOONAN and MURGUIA, Circuit Judges and MURPHY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
      Danielle Richard appeals the district court’s order granting summary

judgment to her former employer, Carson Tahoe Regional Healthcare (Carson

Tahoe), on her claims for retaliatory discharge under the Fair Labor Standards Act

(FLSA) and Nevada state law. We affirm.

      1. The FLSA prohibits an employer from retaliating against an employee

based on the employee’s complaint of FLSA violations. 29 U.S.C. § 215(a)(3).

For an employee’s complaint to be protected, it “must be sufficiently clear and

detailed for a reasonable employer to understand it . . . as an assertion of rights

protected by the statute and a call for their protection.” Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 14 (2011). Here, Richard concedes that

the FLSA did not require Carson Tahoe to provide her with breaks. Moreover,

there is no evidence that Richard asserted a legal right to take breaks, or that she

complained that Carson Tahoe was not compensating her for the break time that

she worked. Because Richard did not assert that any rights protected by the FLSA

were being violated, she did not engage in protected activity under the FLSA, and

the district court properly granted summary judgment to Carson Tahoe on

Richard’s FLSA claim. See Lambert v. Ackerley, 180 F.3d 997, 1007 (9th Cir.

1999) (en banc) (“[N]ot all amorphous expressions of discontent related to wages

and hours constitute complaints filed within the meaning of § 215(a)(3).”); cf.


                                           2
Rosenfield v. GlobalTranz Enter., Inc., — F.3d —, 2015 WL 8599403, at *5 (9th

Cir. Dec. 14, 2015) (reversing a grant of summary judgment for an employer where

a former employee complained about specific FLSA violations on more than 30

occasions, because, viewing the evidence in the light most favorable to the former

employee, the employee’s “superiors actually understood (or reasonably should

have understood) that [the employee] was asserting rights protected by the FLSA

and was calling for their protection”).

      2. Richard cannot succeed on her Nevada state law claim for tortious

discharge, for two reasons. First, Richard must show that retaliation was the sole

proximate cause of her termination. Allum v. Valley Bank of Nev., 970 P.2d 1062,

1066 (Nev. 1998). Here, no reasonable jury could find that Richard was not

terminated at least in part due to her disciplinary violations, including her false

time records. See Bailey v. Sw. Gas Co., 275 F.3d 1181, 1187 (9th Cir. 2002)

(holding that an employee failed to show that retaliation was the sole proximate

cause of her termination where the evidence showed she was terminated for failing

to cooperate with a legitimate medical investigation). Second, Richard must show

that her termination violated a compelling public policy. Wayment v. Holmes, 912
P.2d 816, 818 (Nev. 1996). Here, Richard submitted insufficient evidence to show

that Carson Tahoe’s break policy was either illegal or dangerous to nurses or


                                           3
patients, so she has not established that her termination violated a compelling

public policy. See Bailey, 275 F.3d at 1187 (holding that an employee’s assertion

that fatigue from overtime made employees dangerous drivers did not establish a

compelling public policy).

AFFIRMED.




                                          4